In a proceeding, inter alia, to validate petitions designating petitioners as candidates in the Republican Party primary election to be held on September 8, 1977 for the party positions of District Leader and Associate District Leader in the 60th, 61st and 62nd Assembly Districts, the appeal is from a judgment of the Supreme Court, Richmond County, dated July 29, 1977, which, after a hearing, inter alia, granted the application in part. Judgment affirmed, without costs or disbursements. Upon the record on this appeal, we agree with Special Term that petitioners’ method of numbering the volumes of the various petitions, and their presentation of information on the cover sheets, falls within the technical requirements of subdivision 3 of section 136 of the Election Law. No evidence has been presented by appellants to support a contrary assertion. Hopkins, J. P., Cohalan, Margett, Titone and Suozzi, JJ., concur.